Exhibit 99.1 NEWS RELEASE ICF Announces Timing of Second Quarter 2017 Earnings Release and Conference Call Presenters: Mr. Sudhakar Kesavan, Chairman and Chief Executive Officer Mr. John Wasson, President and Chief Operating Officer Mr. James Morgan, Chief Financial Officer Date: Wednesday, August 2, 2017 Time: 4:30 p.m. Eastern Time Dial-in: 1.888.771.4371 (U.S. toll free) Confirmation number: 45230777 Audio Webcast: http://investor.icf.com FAIRFAX, Va. (June 30, 2017) — ICF (NASDAQ:ICFI), a consulting and technology services provider to government and commercial clients around the world, will release its second quarter 2017 results on Wednesday, August 2, 2017, after the market close. The results will be available at: http://investor.icf.com. To participate in the conference call, please register at http://investor.icf.com at least 15 minutes prior to the call and download and install any necessary software. Individuals interested in participating in the call should dial 1.888.771.4371 (U.S. toll free) and use access code 45230777. An archive will be available for one year following the live event. A digital recording of the conference will be available beginning at 7:00 p.m. Eastern Time August 2, 2017, through 11:59 p.m. Eastern Time August 16, 2017. You may listen to the digital recording by calling 1.888.843.7419 (U.S. toll free) or +1.630.652.3042 (outside of the U.S.). The passcode is 45230777. ### For More Information Investor information contact: Lynn Morgen, MBS Value Partners, lynn.morgen@mbsvalue.com, +1.212.750.5800 Company information contact: Erica Eriksdotter, ICF, erica.eriksdotter@ICF.com, +1.703.934.3668 About ICF ICF (NASDAQ:ICFI) is a global consulting and technology services provider with more than 5,000 professionals focused on making big things possible for our clients. We are business analysts, policy specialists, technologists, researchers, digital strategists, social scientists and creatives. Since 1969, government and commercial clients have worked with ICF to overcome their toughest challenges on issues that matter profoundly to their success. Come engage with us at icf.com. Caution Concerning Forward-looking Statements Statements that are not historical facts and involve known and unknown risks and uncertainties are "forward-looking statements" as defined in the Private Securities Litigation Reform Act of 1995. Such statements may concern our current expectations about our future results, plans, operations and prospects and involve certain risks, including those related to the government contracting industry generally; our particular business, including our dependence on contracts with U.S. federal government agencies; and our ability to acquire and successfully integrate businesses. These and other factors that could cause our actual results to differ from those indicated in forward-looking statements are included in the "Risk Factors" section of our securities filings with the Securities and Exchange Commission. The forward-looking statements included herein are only made as of the date hereof, and we specifically disclaim any obligation to update these statements in the future.
